Exhibit 10.1

 

EXECUTIVE SEVERANCE AGREEMENT

 

This Executive Severance Agreement (“Agreement”) is made effective as of July 1,
2015 (“Effective Date”), by and between Radius Health, Inc. (the “Company”) and
B. Nicholas Harvey (“Executive”).

 

WHEREAS, Executive is a key employee of the Company and the Company and
Executive desire to set forth herein the terms and conditions of Executive’s
compensation in the event of a termination of Executive’s employment under
certain circumstances.

 

NOW, THEREFORE, the parties agree as follows:

 

1.                                      Definitions.  For purposes of this
Agreement, the following terms shall have the following meanings:

 

(a)                                 “Affiliate” means with respect to any person
or entity, any other person or entity that, directly or indirectly, through one
or more intermediaries, controls, or is controlled by, or is under common
control with, such person or entity.  For purposes of this definition,
“control”, when used with respect to any person or entity, means the power to
direct the management and policies of such person or entity, directly or
indirectly, whether through ownership of voting securities, by contract or
otherwise; and the terms “controlling” and “controlled” have meanings
correlative to the foregoing.

 

(b)                                 “Base Salary” means Executive’s base salary
at the rate in effect on the date of Executive’s Qualifying Termination
(disregarding any decrease in such base salary that constitutes a Good Reason
event).

 

(c)                                  “Board” shall mean the Board of Directors
of the Company.

 

(d)                                 “Cause” shall mean any of the following:
(i) Executive’s commission of an act of fraud, embezzlement or theft against the
Company or its subsidiaries; (ii) Executive’s conviction of, or plea of no
contest to, a felony or crime involving moral turpitude; (iii) Executive’s
willful non-performance of material duties as an employee of the Company, which
to the extent such failure can be fully cured, remains uncured for 30 days
following Executive’s receipt of written notice thereof; (iv) Executive’s
material breach of any material agreement with the Company or any of its
subsidiaries, including the Confidentiality and Non-Compete Agreement;
(v) Executive’s gross negligence, willful misconduct or any other act of willful
disregard for the Company’s or any of its subsidiaries’ best interests; or
(iv) Executive’s unlawful use (including being under the influence) or
possession of illegal drugs on the Company’s (or any of its affiliate’s)
premises.

 

(e)                                  “Change of Control” shall mean a “Change of
Control” as defined in the Company’s 2011 Equity Incentive Plan, except that
clause (d) of such definition shall not constitute a Change of Control under
this Agreement.

 

(f)                                   “Code” shall mean the Internal Revenue
Code of 1986, as amended, and the Treasury Regulations and other interpretive
guidance thereunder.

 

--------------------------------------------------------------------------------


 

(g)                                  “Confidentiality and Non-Compete Agreement”
shall mean the Confidentiality and Non-Compete Agreement between the Company and
Executive, dated December 1, 2006.

 

(h)                                 “Good Reason” shall mean the occurrence of
any of the following events or conditions without Executive’s written consent: 
(i) a material diminution in Executive’s base salary or target annual bonus
level; (ii) a material diminution in Executive’s authority, duties or
responsibilities, other than as a result of a Change of Control immediately
after which Executive holds a position with the Company or its successor (or any
other entity that owns substantially all of the Company’s business after such
sale) that is substantially equivalent with respect to the Company’s business as
Executive held immediately prior to such Change of Control; (iii) a change in
the geographic location of Executive’s principal place of employment to any
location that is more than 75 miles from the location immediately prior to such
change; or (iv) the failure of the Company to obtain an agreement from any
successor to all or substantially all of the business or assets of the Company
to assume this Agreement as contemplated in Section 6(a) of this Agreement;
provided that Executive must provide written notice to the Company of the
occurrence of any of the foregoing events or conditions within 60 days of the
occurrence of such event and such event or condition must remain uncured for 30
days following the Company’s receipt of such written notice.  Any voluntary
termination for “Good Reason” following such 30 day cure period must occur no
later than the date that is 30 days following the expiration of the Company’s
cure period.

 

(i)                                     “Qualifying Termination” means (i) a
termination by Executive of Executive’s employment with the Company for Good
Reason or (ii) a termination by the Company of Executive’s employment with the
Company without Cause.

 

(j)                                    “Separation from Service” means a
“separation from service” with the Company as such term is defined in Treasury
Regulation Section 1.409A-1(h) and any successor provision thereto.

 

(k)                                 “Target Bonus Amount” means Executive’s
target annual bonus amount in effect at the time of Executive’s Qualifying
Termination (disregarding any decrease in such target annual bonus amount that
constitutes a Good Reason event).

 

2.                                      Severance.

 

(a)                                 Severance Upon Qualifying Termination.  If
Executive has a Qualifying Termination that does not occur on the date of or
within 12 months following a Change of Control, then subject to (x) the
requirements of this Section 2, (y) the Executive’s continued compliance with
the Confidentiality and Non-Compete Agreement and (z) the terms of Section 6,
Executive shall be entitled to receive the following payments and benefits:

 

(i)                                     The Company shall pay to Executive
(A) his or her fully earned but unpaid base salary through the date of
Executive’s Qualifying Termination, (B) any accrued but unpaid paid time off and
(C) any other amounts or benefits, if any, under the Company’s employee benefit
plans, programs or arrangements to which Executive may be entitled pursuant to
the terms of such plans, programs or arrangements or applicable law, payable in
accordance

 

2

--------------------------------------------------------------------------------


 

with the terms of such plans, programs or arrangements or as otherwise required
by applicable law (collectively, the “Accrued Rights”);

 

(ii)                                  Executive shall be entitled to receive
continued payment of the Base Salary for a period of 6 months following the
termination date (the “Salary Severance Period”) in accordance with the
Company’s ordinary payroll practices;

 

(iii)                               The amount of any earned but unpaid annual
bonus for the year immediately prior to the year in which Executive’s Qualifying
Termination occurs, as determined by the Board (or an authorized committee) in
its good faith discretion, payable in a lump sum at the same time annual bonuses
are paid to other Company executives generally but in no event later than
December 31 of the year in which Executive’s Qualifying Termination occurs;

 

(iv)                              If Executive timely elects continued coverage
under COBRA for Executive and Executive’s covered dependents under the Company’s
group health plans following such Qualifying Termination, then the Company shall
pay the COBRA premiums necessary to continue Executive’s and his covered
dependents’ health insurance coverage in effect on the termination date until
the earliest of (x) 6 months following the effective date of such Qualifying
Termination (the “COBRA Severance Period”), (y) the date when Executive becomes
eligible for substantially equivalent health insurance coverage in connection
with new employment or self-employment (and Executive agrees to promptly notify
the Company of such eligibility) and (z) the date Executive ceases to be
eligible for COBRA continuation coverage for any reason, including plan
termination (such period from the Qualifying Termination date through the
earlier of (x)-(z), the “COBRA Payment Period”).  Notwithstanding the foregoing,
if at any time the Company determines that its payment of COBRA premiums on
Executive’s behalf would result in a violation of applicable law (including but
not limited to the 2010 Patient Protection and Affordable Care Act, as amended
by the 2010 Health Care and Education Reconciliation Act), then in lieu of
paying COBRA premiums pursuant to this Section 2(a)(iv), the Company shall pay
Executive on the last day of each remaining month of the COBRA Payment Period, a
fully taxable cash payment equal to the COBRA premium for such month, subject to
applicable tax withholding (such amount, the “Special Severance Payment”), such
Special Severance Payment to be made without regard to Executive’s payment of
COBRA premiums; and

 

(v)                                 If as of the effective date of such
Qualifying Termination, Executive holds unvested options to purchase shares of
the Company’s capital stock that were granted prior to December 17, 2014
(“Eligible Options”), then the portion of the Eligible Options which would have
vested based solely upon the passage of time during the 6 months following the
effective date of such Qualifying Termination shall vest as of the effective
date of such Qualifying Termination.

 

(b)                                 Severance Upon Qualifying Termination
Occurring Within 12 Months Following a Change of Control.  If Executive has a
Qualifying Termination that occurs on the date of or within 12 months following
a Change of Control, then subject to (x) the requirements of this Section 2,
(y) the Executive’s continued compliance with the Confidentiality and
Non-Compete Agreement and (z) the terms of Section 6, Executive shall be
entitled to receive the

 

3

--------------------------------------------------------------------------------


 

payments and benefits described in Section 2(a) above; provided that: (i) the
Salary Severance Period shall be increased to 12 months; (ii) the COBRA
Severance Period shall be increased to 12 months; (iii) the Company shall pay
Executive an additional amount equal to the Target Bonus Amount, payable in a
lump sum on the Company’s first ordinary payroll date occurring after the
effective date of Executive’s Qualifying Termination; and (iv) all unvested
equity or equity-based awards under any Company equity compensation plans that
vest solely based upon the passage of time shall immediately become 100% vested
(for the avoidance of doubt, with any such awards that vest in whole or in part
based upon the attainment of performance vesting conditions being governed by
the terms of the applicable award agreement).

 

(c)                                  Other Terminations.  Upon Executive’s
termination of employment for any reason other than as set forth in Section 2(a)
and Section 2(b), the Company shall pay to Executive the Accrued Rights and
shall have no other or further obligations to Executive under this Agreement. 
The foregoing shall be in addition to, and not in lieu of, any and all other
rights and remedies which may be available to the Company under the
circumstances, whether at law or in equity.

 

(d)                                 Release.  As a condition to Executive’s
receipt of any amounts set forth in Section 2(a) or Section 2(b) other than the
Accrued Rights, Executive shall execute and not revoke a general release of all
claims in favor of the Company (the “Release”) in the form substantially similar
to the form attached hereto as Exhibit A (and any statutorily prescribed
revocation period applicable to such Release shall have expired) within the 30
day period following the date of Executive’s Qualifying Termination, or in the
event that such Qualifying Termination is “in connection with an exit incentive
or other employment termination program (as such phrase is defined in the Age
Discrimination in Employment Act of 1967, as amended), the date that is 60 days
following the date of Executive’s Qualifying Termination.

 

(e)                                  Exclusive Remedy; Other Arrangements. 
Except as otherwise expressly required by law (e.g., COBRA) or as specifically
provided herein, all of Executive’s rights to salary, severance, benefits,
bonuses and other amounts (if any) accruing after the termination of Executive’s
employment for any reason shall cease upon such termination.  In addition, the
severance payments provided for in Section 2(a) and Section 2(b) above are
intended to be paid in lieu of any severance payments Executive may otherwise be
entitled to receive under any other plan, program, policy, contract or agreement
with the Company or any of its affiliates, including for the avoidance of doubt,
any employment agreement or offer letter (collectively, “Other Arrangements”). 
Therefore, in the event Executive becomes entitled to receive the severance
payments and benefits provided under Section 2(a) or Section 2(b), Executive
shall receive the amounts provided under that Section of this Agreement and
shall not be entitled to  receive any severance payments or severance benefits
pursuant to any Other Arrangements.  In addition, to the extent any Other
Arrangement that was entered into prior to the date of this Agreement provides
for Executive to receive any payments or benefits upon a termination or a
resignation of employment for any reason (such agreement a “Prior Agreement”),
the Executive hereby agrees that such termination pay and benefit provisions of
such Prior Agreement shall be and hereby are superseded by this Agreement and
from and after the date of this Agreement, such termination pay and benefit
provisions of the Prior Agreement shall be and are null and void and of no
further force or effect.  For the avoidance of doubt, except as may otherwise be
agreed in writing between Executive and the Company or one of its affiliates
after the date of

 

4

--------------------------------------------------------------------------------


 

this Agreement, it is intended that the other terms and conditions of any Prior
Agreement that do not provide for termination pay or benefits, including any
non-competition, non-solicitation, non-disparagement, confidentiality,
assignment of inventions covenants and other similar covenants contained
therein, shall remain in effect in accordance with their terms for the periods
set forth in the Prior Agreement.

 

(f)                                   Parachute Payments.

 

(i)                                     Notwithstanding anything in this
Agreement or any other agreement between Executive and the Company (or any of
its subsidiaries or affiliates) to the contrary, in the event that the
provisions of Section 280G of the Code relating to “parachute payments” (as
defined in the Code) shall be applicable to any payment or benefit received or
to be received by Executive from the Company or its affiliates in connection
with a change in the ownership or effective control of the Company within the
meaning of Section 280G of the Code (a “Change of Control Transaction”)
(collectively, “Payments”), then any such Payments shall be equal to the Reduced
Amount; where the “Reduced Amount” is (1) the largest portion of the Payments
that will result in no portion of such Payments being subject to the excise tax
imposed by Section 4999 of the Code, or (2) the entire amount of the Payments
otherwise scheduled to be paid (without reduction), whichever of the forgoing
amounts after taking into account all applicable federal, state and local
employment taxes, income taxes and the excise tax of Section 4999 of the Code
(all computed at the highest applicable merged rate, net of the maximum
reduction in federal income taxes which could be obtained from a deduction of
all state and local taxes), results in Executive’s receipt, on an after-tax
basis, of the greatest amount of Payments.  If subsection (1) above applies and
a reduced amount of the Payments is payable, then any reduction of Payments
required by such provision shall occur in the following order:  (i) first, a
reduction of any Payments that are exempt from Section 409A in a manner the
Company reasonably determines will provide Executive with the greatest
post-reduction economic benefit and (ii) second, a reduction of any Payments
that are subject to Section 409A on a pro-rata basis or such other manner that
complies with Section 409A, as reasonably determined by the Company.

 

(ii)                                  In connection with a Change of Control
Transaction, the Company shall engage a certified public accounting firm
(“Accountants”) to perform the calculations to determine if the Payments to
Executive would reasonably be subject to Section 280G of the Code, and the
Company shall use commercially reasonable efforts to (1) cause the Accountants
to finalize such calculations and (2) deliver such calculations and supporting
documentation to Executive, by no later than five (5) days before the closing of
the Change of Control Transaction.  In the event it is later determined that a
greater reduction in the Payments should have been made to implement the
objective and intent of this Section 2(f), the excess amount shall be returned
immediately by Executive to the Company, plus interest at a rate equal to 120%
of the semi-annual applicable federal rate as in effect at the time of the
Change of Control.

 

(g)                                  Withholding.  All compensation and benefits
to Executive hereunder shall be reduced by all federal, state, local and other
withholdings and similar taxes and payments required by applicable law.

 

5

--------------------------------------------------------------------------------


 

(h)                                 Amendment to Offer Letter.  Executive agrees
that the letter agreement between the Company and Executive, dated November 15,
2006, is hereby amended by deleting the words “previously granted stock options”
and substituting the words “stock options granted prior to December 17, 2014” in
lieu thereof in the following sentence:  “In the event that the Company is
acquired, fifty percent (50%) of all your previously granted stock options that
have not vested will vest upon the closing of that acquisition.”

 

3.                                      Condition to Severance Obligations.  The
Company shall be entitled to cease all severance payments and benefits to
Executive in the event of Executive’s breach any of the provisions of the
Confidentiality and Non-Compete Agreement or of any other non-competition,
non-solicitation, non-disparagement, confidentiality, or assignment of
inventions covenants contained in any other agreement between Executive and the
Company, which other covenants are hereby incorporated by reference into this
Agreement.

 

4.                                      Agreement to Arbitrate.  Any
controversy, claim or dispute arising out of or relating to this Agreement,
shall be settled solely and exclusively by binding arbitration in Boston,
Massachusetts.  Such arbitration shall be conducted in accordance with the then
prevailing JAMS Streamlined Arbitration Rules & Procedures, with the following
exceptions if in conflict: (a) one arbitrator shall be chosen by JAMS; (b) each
party to the arbitration will pay its pro rata share of the expenses and fees of
the arbitrator, unless otherwise required to enforce this Section 4; and
(c) arbitration may proceed in the absence of any party if written notice
(pursuant to the JAMS’ rules and regulations) of the proceedings has been given
to such party.  Each party shall bear its own attorneys’ fees and expenses.  The
parties agree to abide by all decisions and awards rendered in such
proceedings.  Such decisions and awards rendered by the arbitrator shall be
final and conclusive.  All such controversies, claims or disputes shall be
settled in this manner in lieu of any action at law or equity; provided,
however, that nothing in this subsection shall be construed as precluding the
bringing an action in a court of competent jurisdiction to enforce the
Confidentiality and Non-Compete Agreement or any other non-competition,
non-solicitation, non-disparagement, confidentiality, assignment of invention or
other intellectual property related covenants contained in any other agreement
between Executive and the Company.

 

5.                                      At-Will Employment Relationship. 
Executive’s employment with the Company is at-will and not for any specified
period and may be terminated at any time, with or without Cause or advance
notice, by either Executive or the Company.  Any change to the at-will
employment relationship must be by specific, written agreement signed by
Executive and an authorized representative of the Company.  Nothing in this
Agreement is intended to or should be construed to contradict, modify or alter
this at-will relationship.

 

6.                                      General Provisions.

 

(a)                                 Successors and Assigns.  The rights of the
Company under this Agreement may, without the consent of Executive, be assigned
by the Company to any person, firm, corporation or other business entity which
at any time, whether by purchase, merger or otherwise, directly or indirectly,
acquires all or substantially all of the assets or business of the Company or to
any of its Affiliates.  The Company will require any successor (whether direct
or indirect, by purchase, merger or otherwise) to all or substantially all of
the business or assets of

 

6

--------------------------------------------------------------------------------


 

the Company to assume this Agreement.  Executive shall not be entitled to assign
any of Executive’s rights or obligations under this Agreement.  This Agreement
shall inure to the benefit of and be enforceable by Executive’s personal or
legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees.

 

(b)                                 Severability.  In the event any provision of
this Agreement is found to be unenforceable by an arbitrator or court of
competent jurisdiction, such provision shall be deemed modified to the extent
necessary to allow enforceability of the provision as so limited, it being
intended that the parties shall receive the benefit contemplated herein to the
fullest extent permitted by law.  If a deemed modification is not satisfactory
in the judgment of such arbitrator or court, the unenforceable provision shall
be deemed deleted, and the validity and enforceability of the remaining
provisions shall not be affected thereby.

 

(c)                                  Interpretation; Construction.  The headings
set forth in this Agreement are for convenience only and shall not be used in
interpreting this Agreement.  This Agreement has been drafted by legal counsel
representing the Company, but Executive has participated in the negotiation of
its terms.  Furthermore, Executive acknowledges that Executive has had an
opportunity to review and revise the Agreement and, therefore, the normal
rule of construction to the effect that any ambiguities are to be resolved
against the drafting party shall not be employed in the interpretation of this
Agreement.  Either party’s failure to enforce any provision of this Agreement
shall not in any way be construed as a waiver of any such provision, or prevent
that party thereafter from enforcing each and every other provision of this
Agreement.

 

(d)                                 Governing Law and Venue.  This Agreement
will be governed by and construed in accordance with the laws of the United
States and the Commonwealth of Massachusetts applicable to contracts made and to
be performed wholly within such Commonwealth, and without regard to the
conflicts of laws principles that would result in the applicable of the laws of
another jurisdiction.  Any suit brought hereon shall be brought in the state or
federal courts sitting in Boston, Massachusetts, the parties hereby waiving any
claim or defense that such forum is not convenient or proper.  Each party hereby
agrees that any such court shall have in personam jurisdiction over it and
consents to service of process in any manner authorized by Massachusetts law.

 

(e)                                  Notices.  Any notice required or permitted
by this Agreement shall be in writing and shall be delivered as follows with
notice deemed given as indicated:  (i) by personal delivery when delivered
personally; (ii) by overnight courier upon written verification of receipt;
(iii) by telecopy or facsimile transmission upon acknowledgment of receipt of
electronic transmission; or (iv) by certified or registered mail, return receipt
requested, upon verification of receipt.  Notice shall be sent to Executive at
the most recent address for Executive set forth in the Company’s personnel files
and to the Company at its principal place of business, or such other address as
either party may specify in writing.

 

(f)                                   Survival.  Sections 2 (“Severance”), 3
(“Condition to Severance Obligations”) 4 (“Agreement to Arbitrate”) and 6
(“General Provisions”) of this Agreement shall survive termination of
Executive’s employment with the Company.

 

7

--------------------------------------------------------------------------------


 

(g)                                  Entire Agreement.  This Agreement and any
covenants and agreements incorporated herein by reference as set forth in
Section 3 together constitute the entire agreement between the parties in
respect of the subject matter contained herein and therein and supersede all
prior or simultaneous representations, discussions, negotiations, and
agreements, whether written or oral, provided, however, that for the avoidance
of doubt, all Other Arrangements (as such Other Arrangements may be amended,
modified or terminated from time to time) shall remain in effect in accordance
with their terms, subject to Section 2(e) and Section 2(h) hereof.  This
Agreement may be amended or modified only with the written consent of Executive
and an authorized representative of the Company.  No oral waiver, amendment or
modification will be effective under any circumstances whatsoever.

 

(h)                                 Code Section 409A.

 

(i)                                     The intent of the parties is that the
payments and benefits under this Agreement comply with or be exempt from
Section 409A of the Code and the regulations and guidance promulgated thereunder
(collectively, “Section 409A”) and, accordingly, to the maximum extent
permitted, this Agreement shall be interpreted to be in compliance therewith.

 

(ii)                                  Notwithstanding anything in this Agreement
to the contrary, any compensation or benefits payable under this Agreement upon
Executive’s termination of employment shall be payable only upon Executive’s
“separation from service” with the Company within the meaning of Section 409A (a
“Separation from Service”) and, except as provided below, any such compensation
or benefits shall not be paid, or, in the case of installments, shall not
commence payment, until the 60th day following Executive’s Separation from
Service (the “First Payment Date”).  Any installment payments that would have
been made to Executive during the 60 day period immediately following
Executive’s Separation from Service but for the preceding sentence shall be paid
to Executive on the First Payment Date and the remaining payments shall be made
as provided in this Agreement.

 

(iii)                               Notwithstanding anything in this Agreement
to the contrary, if Executive is deemed by the Company at the time of
Executive’s Separation from Service to be a “specified employee” for purposes of
Section 409A, to the extent delayed commencement of any portion of the benefits
to which Executive is entitled under this Agreement is required in order to
avoid a prohibited distribution under Section 409A, such portion of Executive’s
benefits shall not be provided to Executive prior to the earlier of (i) the
expiration of the six-month period measured from the date of Executive’s
Separation from Service with the Company or (ii) the date of Executive’s death. 
Upon the first business day following the expiration of the applicable
Section 409A period, all payments deferred pursuant to the preceding sentence
shall be paid in a lump sum to Executive (or Executive’s estate or
beneficiaries), and any remaining payments due to Executive under this Agreement
shall be paid as otherwise provided herein.

 

(iv)                              Executive’s right to receive any installment
payments under this Agreement shall be treated as a right to receive a series of
separate payments and, accordingly, each such installment payment shall at all
times be considered a separate and distinct payment as permitted under
Section 409A.  Except as otherwise permitted under Section 409A, no payment
hereunder shall be accelerated or deferred unless such acceleration or deferral
would not result in additional tax or interest pursuant to Section 409A.

 

8

--------------------------------------------------------------------------------


 

(i)                                     Consultation with Legal and Financial
Advisors.  By executing this Agreement, Executive acknowledges that this
Agreement confers significant legal rights, and may also involve the waiver of
rights under other agreements; that the Company has encouraged Executive to
consult with Executive’s personal legal and financial advisors; and that
Executive has had adequate time to consult with Executive’s advisors before
executing this Agreement.

 

(j)                                    Counterparts.  This Agreement may be
executed in multiple counterparts, each of which shall be deemed an original but
all of which together shall constitute one and the same instrument.

 

[signature page follows]

 

9

--------------------------------------------------------------------------------


 

THE PARTIES TO THIS AGREEMENT HAVE READ THE FOREGOING AGREEMENT AND FULLY
UNDERSTAND EACH AND EVERY PROVISION CONTAINED HEREIN.  WHEREFORE, THE PARTIES
HAVE EXECUTED THIS AGREEMENT ON THE DATES SHOWN BELOW.

 

 

RADIUS HEALTH, INC.

 

 

 

 

 

By:

/s/ Robert Ward

 

 

 

 

Name:

Robert Ward

 

 

 

 

Title:

CEO

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

/s/ B. Nicholas Harvey

 

B. Nicholas Harvey

 

10

--------------------------------------------------------------------------------


 

EXHIBIT A

 

GENERAL RELEASE OF CLAIMS

 

[The language in this Release may change based on legal developments and
evolving best practices; this form is provided as an example of what will be
included in the final Release document.]

 

This General Release of Claims (“Release”) is entered into as of this       day
of         ,     , between B. Nicholas Harvey (“Executive”), and Radius
Health, Inc., (the “Company”) (collectively referred to herein as the
“Parties”).

 

WHEREAS, Executive and the Company are parties to that certain Executive
Severance Agreement dated as of           ,      (the “Agreement”);

 

WHEREAS, the Parties agree that Executive is entitled to certain severance
benefits under the Agreement, subject to Executive’s execution of this Release;
and

 

WHEREAS, the Company and Executive now wish to fully and finally to resolve all
matters between them.

 

NOW, THEREFORE, in consideration of, and subject to, the severance benefits
payable to Executive pursuant to the Agreement, the adequacy of which is hereby
acknowledged by Executive, and which Executive acknowledges that he or she would
not otherwise be entitled to receive, Executive and the Company hereby agree as
follows:

 

1.                                      General Release of Claims by Executive.

 

(a)                                 Executive, on behalf of himself or herself
and his or her executors, heirs, administrators, representatives and assigns,
hereby agrees to release and forever discharge the Company and all predecessors,
successors and their respective parent corporations, affiliates, related, and/or
subsidiary entities, and all of their past and present investors, directors,
shareholders, officers, general or limited partners, employees, attorneys,
creditors, agents and representatives, and the employee benefit plans in which
Executive is or has been a participant by virtue of his or her employment with
or service to the Company (collectively, the “Company Releasees”), from any and
all claims, debts, demands, accounts, judgments, rights, causes of action,
equitable relief, damages, costs, charges, complaints, obligations, promises,
agreements, controversies, suits, expenses, compensation, responsibility and
liability of every kind and character whatsoever (including attorneys’ fees and
costs), whether in law or equity, known or unknown, asserted or unasserted,
suspected or unsuspected (collectively, “Claims”), which Executive has or may
have had against such entities based on any events or circumstances arising or
occurring on or prior to the date hereof, arising directly or indirectly out of,
relating to, or in any other way involving in any manner whatsoever Executive’s
employment by or service to the Company or the termination thereof, including
any and all claims arising under federal, state, or local laws relating to
employment, including without limitation claims of wrongful discharge, breach of
express or implied contract, fraud, misrepresentation, defamation, or liability
in tort, and claims of any kind that may be brought in any court or
administrative agency including, without limitation, claims under Title VII of
the Civil Rights Act of 1964, as

 

A-1

--------------------------------------------------------------------------------


 

amended, 42 U.S.C. Section 2000, et seq.; the Americans with Disabilities Act,
as amended, 42 U.S.C. § 12101 et seq.; the Rehabilitation Act of 1973, as
amended, 29 U.S.C. § 701 et seq.; the Civil Rights Act of 1866, and the Civil
Rights Act of 1991; 42 U.S.C. Section 1981, et seq.; the Age Discrimination in
Employment Act, as amended, 29 U.S.C. Section 621, et seq. (the “ADEA”); the
Equal Pay Act, as amended, 29 U.S.C. Section 206(d); regulations of the Office
of Federal Contract Compliance, 41 C.F.R. Section 60, et seq.; the Family and
Medical Leave Act, as amended, 29 U.S.C. § 2601 et seq.; the Fair Labor
Standards Act of 1938, as amended, 29 U.S.C. § 201 et seq.; the Employee
Retirement Income Security Act, as amended, 29 U.S.C. § 1001 et seq.; and any
similar state or local law.

 

Notwithstanding the generality of the foregoing, Executive does not release the
following:

 

(i)                                     Claims for unemployment compensation or
any state disability insurance benefits pursuant to the terms of applicable
state law;

 

(ii)                                  Claims for workers’ compensation insurance
benefits under the terms of any worker’s compensation insurance policy or fund
of the Company;

 

(iii)                               Claims pursuant to the terms and conditions
of the federal law known as COBRA;

 

(iv)                              Claims for indemnity under the bylaws of the
Company or its affiliates, as provided for by law or under any applicable
insurance policy with respect to Executive’s liability as an employee, director
or officer of the Company pursuant to which Executive is covered as of the
effective date of Executive’s termination of employment with the Company and its
subsidiaries;

 

(v)                                 Claims for payment under Section 2(a) or
Section 2(b), as applicable, of the Agreement; and

 

(vi)                              Any rights that cannot be released as a matter
of applicable law, but only to the extent such rights may not be released under
such applicable law.

 

(b)                                 Executive acknowledges that this Release was
presented to him or her on the date indicated above and that Executive is
entitled to have [twenty-one (21)/forty-five (45)] days’ time in which to
consider it.  Executive further acknowledges that the Company has advised him or
her that he or she is waiving his or her rights under the ADEA, and that
Executive should consult with an attorney of his or her choice before signing
this Release, and Executive has had sufficient time to consider the terms of
this Release.  Executive represents and acknowledges that if Executive executes
this Release before [twenty-one (21)/forty-five (45)] days have elapsed,
Executive does so knowingly, voluntarily, and upon the advice and with the
approval of Executive’s legal counsel (if any), and that Executive voluntarily
waives any remaining consideration period.

 

(c)                                  Executive understands that after executing
this Release, Executive has the right to revoke it within seven (7) days after
his or her execution of it.  Executive understands that this Release will not
become effective and enforceable unless the seven (7) day revocation

 

A-2

--------------------------------------------------------------------------------


 

period passes and Executive does not revoke the Release in writing.  Executive
understands that this Release may not be revoked after the seven (7) day
revocation period has passed.  Executive also understands that any revocation of
this Release must be made in writing and delivered to the Company at its
principal place of business within the seven (7) day period.

 

(d)                                 Executive understands that this Release
shall become effective, irrevocable, and binding upon Executive on the eighth
(8th) day after his or her execution of it, so long as Executive has not revoked
it within the time period and in the manner specified in clause (c) above. 
Executive further understands that Executive will not be given any severance
benefits under the Agreement unless this Release is effective on or before the
date that is [30/60] days following the date of Executive’s termination of
employment.

 

2.                                      No Assignment.  Executive represents and
warrants to the Company Releasees that there has been no assignment or other
transfer of any interest in any Claim that Executive may have against the
Company Releasees.  Executive agrees to indemnify and hold harmless the Company
Releasees from any liability, claims, demands, damages, costs, expenses and
attorneys’ fees incurred as a result of any such assignment or transfer from
Executive.

 

3.                                      Severability.  In the event any
provision of this Release is found to be unenforceable by an arbitrator or court
of competent jurisdiction, such provision shall be deemed modified to the extent
necessary to allow enforceability of the provision as so limited, it being
intended that the parties shall receive the benefit contemplated herein to the
fullest extent permitted by law.  If a deemed modification is not satisfactory
in the judgment of such arbitrator or court, the unenforceable provision shall
be deemed deleted, and the validity and enforceability of the remaining
provisions shall not be affected thereby.

 

4.                                      Interpretation; Construction.  The
headings set forth in this Release are for convenience only and shall not be
used in interpreting this Agreement.  This Release has been drafted by legal
counsel representing the Company, but Executive has participated in the
negotiation of its terms.  Furthermore, Executive acknowledges that Executive
has had an opportunity to review and revise the Release and have it reviewed by
legal counsel, if desired, and, therefore, the normal rule of construction to
the effect that any ambiguities are to be resolved against the drafting party
shall not be employed in the interpretation of this Release.  Either party’s
failure to enforce any provision of this Release shall not in any way be
construed as a waiver of any such provision, or prevent that party thereafter
from enforcing each and every other provision of this Release.

 

5.                                      Governing Law and Venue.  This Release
will be governed by and construed in accordance with the laws of the United
States and the Commonwealth of Massachusetts applicable to contracts made and to
be performed wholly within such Commonwealth, and without regard to the
conflicts of laws principles that would result in the applicable of the laws of
another jurisdiction.  Any suit brought hereon shall be brought in the state or
federal courts sitting in Boston, Massachusetts, the parties hereby waiving any
claim or defense that such forum is not convenient or proper.  Each party hereby
agrees that any such court shall have in personam jurisdiction over it and
consents to service of process in any manner authorized by Massachusetts law.

 

A-3

--------------------------------------------------------------------------------


 

6.                                      Entire Agreement.  This Release and the
Agreement constitute the entire agreement of the Parties in respect of the
subject matter contained herein and therein and supersede all prior or
simultaneous representations, discussions, negotiations and agreements, whether
written or oral.  This Release may be amended or modified only with the written
consent of Executive and an authorized representative of the Company.  No oral
waiver, amendment or modification will be effective under any circumstances
whatsoever.

 

7.                                      Counterparts.  This Release may be
executed in multiple counterparts, each of which shall be deemed to be an
original but all of which together shall constitute one and the same instrument.

 

(Signature Page Follows)

 

A-4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, and intending to be legally bound, the Parties have executed
the foregoing Release as of the date first written above.

 

 

 

 

RADIUS HEALTH, INC.

 

 

 

 

 

 

Dated:

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

 

Dated:

 

 

 

 

 

 

B. Nicholas Harvey

 

A-5

--------------------------------------------------------------------------------